Exhibit 10.1

EXECUTION COPY

 

 

SALE AGREEMENT

dated as of March 28, 2013

between

FIFTH THIRD HOLDINGS FUNDING, LLC

and

FIFTH THIRD AUTO TRUST 2013-A

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   ARTICLE I   DEFINITIONS AND USAGE      1      SECTION 1.1  
Definitions      1      SECTION 1.2   Other Interpretive Provisions      1   
ARTICLE II   PURCHASE      2      SECTION 2.1   Conveyance of Transferred Assets
     2    ARTICLE III   REPRESENTATIONS, WARRANTIES AND COVENANTS      2     
SECTION 3.1   Representations and Warranties of Seller      2      SECTION 3.2  
Liability of the Seller      3      SECTION 3.3   Merger or Consolidation of, or
Assumption of the Obligations of, Seller      4      SECTION 3.4   Seller May
Own Notes      5      SECTION 3.5   Sarbanes-Oxley Act Requirements      5     
SECTION 3.6   Compliance with Organizational Documents      5      SECTION 3.7  
Representations and Warranties of the Seller as to each Receivable      5     
SECTION 3.8   Repurchase upon Breach      5      SECTION 3.9   Protection of
Title      6      SECTION 3.10   Other Liens or Interests      7      SECTION
3.11   Perfection Representations, Warranties and Covenants      7     
SECTION 3.12   Compliance with the FDIC Rule      7    ARTICLE IV  
MISCELLANEOUS      7      SECTION 4.1   Transfers Intended as Sale; Security
Interest      7      SECTION 4.2   Notices, Etc      8      SECTION 4.3   Choice
of Law      8      SECTION 4.4   Headings      8      SECTION 4.5   Counterparts
     8      SECTION 4.6   Amendment      9      SECTION 4.7   Waivers      10   
  SECTION 4.8   Entire Agreement      10      SECTION 4.9   Severability of
Provisions      10      SECTION 4.10   Binding Effect      10      SECTION 4.11
  Acknowledgment and Agreement      10      SECTION 4.12   Cumulative Remedies
     10      SECTION 4.13   Nonpetition Covenant      11      SECTION 4.14  
Submission to Jurisdiction; Waiver of Jury Trial      11      SECTION 4.15  
Limitation of Liability of Owner Trustee      11   

 

  i   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

EXHIBITS

 

Exhibit A    Form of Assignment Pursuant to Sale Agreement Schedule I   
Representations and Warranties With Respect to the Receivables Schedule II   
Notice Addresses Schedule III    Perfection Representations, Warranties and
Covenants Appendix A    Definitions

 

  ii   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

THIS SALE AGREEMENT is made and entered into as of March 28, 2013 (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
this “Agreement”) by FIFTH THIRD HOLDINGS FUNDING, LLC, a Delaware limited
liability company (the “Seller”), and FIFTH THIRD AUTO TRUST 2013-A, a Delaware
statutory trust (the “Issuer”).

WITNESSETH:

WHEREAS, the Issuer desires to purchase from the Seller a portfolio of motor
vehicle receivables, including motor vehicle retail installment sale contracts
and/or installment loans that are secured by new and used automobiles,
light-duty trucks, vans and other motor vehicles; and

WHEREAS, the Seller is willing to sell such portfolio of motor vehicle
receivables and related property to the Issuer on the terms and conditions set
forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A hereto which also contains rules as to usage that are
applicable herein.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and (h) headings are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision hereof.

 

      Sale Agreement (2013-A)



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE

SECTION 2.1 Conveyance of Transferred Assets. In consideration of the Issuer’s
sale and delivery to, or upon the order of, the Seller of (i) all of the Notes
and (ii) the Certificate on the Closing Date, the Seller does hereby
irrevocably, transfer, assign, set over, sell, contribute and otherwise convey
to the Issuer without recourse (subject to the obligations herein) on the
Closing Date all right, title, interest, claims and demands of the Seller,
whether now owned or hereafter acquired, in, to and under the Transferred
Assets, as evidenced by an assignment substantially in the form of Exhibit A
(the “Assignment”) delivered on the Closing Date. The sale, transfer,
assignment, contribution and conveyance made hereunder does not constitute and
is not intended to result in an assumption by the Issuer of any obligation of
the Seller or the Originator to the Obligors, the Dealers, insurers or any other
Person in connection with the Receivables or the other assets and properties
conveyed hereunder or any agreement, document or instrument related thereto.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 3.1 Representations and Warranties of Seller. The Seller makes the
following representations and warranties as of the Closing Date on which the
Issuer will be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties will survive the conveyance of the Transferred
Assets to the Issuer pursuant to this Agreement and the pledge thereof by the
Issuer to the Indenture Trustee pursuant to the Indenture:

(a) Existence and Power. The Seller is a limited liability company validly
existing and in good standing under the laws of the State of Delaware and has,
in all material respects, all power and authority to carry on its business as it
is now conducted. The Seller has obtained all necessary licenses and approvals
in each jurisdiction where the failure to do so would materially and adversely
affect the ability of the Seller to perform its obligations under the
Transaction Documents or affect the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Seller of the Transaction Documents to which it is a party (i) have been
duly authorized by all necessary limited liability company action on the part of
the Seller and (ii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its organizational documents or (C) any
material agreement, contract, order or other instrument to which it is a party
or its property is subject (other than violations which do not affect the
legality, validity or enforceability of any of such agreements and which,
individually or in the aggregate, would not materially and adversely affect the
transactions contemplated by, or the Seller’s ability to perform its obligations
under, the Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance

 

  -2-   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

by the Seller of any Transaction Document other than (i) UCC filings,
(ii) approvals and authorizations that have previously been obtained and filings
that have previously been made and (iii) approvals, authorizations or filings
which, if not obtained or made, would not have a material adverse effect on the
enforceability or collectibility of the Receivables or any other part of the
Transferred Assets or would not materially and adversely affect the ability of
the Seller to perform its obligations under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which the Seller is a party
constitutes the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting the enforcement of
creditors’ rights generally and, if applicable, the rights of creditors of
limited liability companies from time to time in effect or by general principles
of equity.

(e) No Proceedings. There are no actions, suits or Proceedings pending or, to
the knowledge of the Seller, threatened against the Seller before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seek any determination or ruling that would materially and adversely
affect the performance by the Seller of its obligations under this Agreement or
any of the other Transaction Documents or the collectibility or enforceability
of the Receivables, or (iv) relate to the Seller that would materially and
adversely affect the federal or Applicable Tax State income, excise, franchise
or similar tax attributes of the Notes.

(f) Lien Filings. The Seller is not aware of any material judgment, ERISA or tax
lien filings against the Seller.

SECTION 3.2 Liability of the Seller.

(a) The Seller shall be liable in accordance herewith only to the extent of the
obligations specifically undertaken by the Seller under this Agreement.

(b) The Seller shall indemnify, defend, and hold harmless the Issuer, the Owner
Trustee and the Indenture Trustee from and against any loss, liability or
expense incurred by reason of the Seller’s violation of federal or State
securities laws in connection with the registration or the sale of the Notes.

(c) The Seller will pay any and all taxes levied or assessed upon the Issuer or
upon all or any part of the Trust Estate.

(d) Indemnification under this Section 3.2 will survive the resignation or
removal of the Owner Trustee or the Indenture Trustee and the termination of
this Agreement and will include, without limitation, reasonable fees and
expenses of counsel and expenses of litigation. If the Seller has made any
indemnity payments pursuant to this Section 3.2 and the Person to or on behalf
of whom such payments are made thereafter collects any of such amounts from
others, such Person will promptly repay such amounts to the Seller, without
interest.

 

  -3-   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

(e) The Seller’s obligations under this Section 3.2 are obligations solely of
the Seller and will not constitute a claim against the Seller to the extent that
the Seller does not have funds sufficient to make payment of such obligations.
In furtherance of and not in derogation of the foregoing, the Issuer, the
Servicer, the Indenture Trustee and the Owner Trustee, by entering into or
accepting this Agreement, acknowledge and agree that they have no right, title
or interest in or to the Other Assets of the Seller. To the extent that,
notwithstanding the agreements and provisions contained in the preceding
sentence, the Issuer, the Servicer, the Indenture Trustee or the Owner Trustee
either (i) asserts an interest or claim to, or benefit from, Other Assets, or
(ii) is deemed to have any such interest, claim to, or benefit in or from Other
Assets, whether by operation of law, legal process, pursuant to applicable
provisions of insolvency laws or otherwise (including by virtue of
Section 1111(b) of the Bankruptcy Code or any successor provision having similar
effect under the Bankruptcy Code), then the Issuer, the Servicer, the Indenture
Trustee or the Owner Trustee further acknowledges and agrees that any such
interest, claim or benefit in or from Other Assets is and will be expressly
subordinated to the indefeasible payment in full, which, under the terms of the
relevant documents relating to the securitization or conveyance of such Other
Assets, are entitled to be paid from, entitled to the benefits of, or otherwise
secured by such Other Assets (whether or not any such entitlement or security
interest is legally perfected or otherwise entitled to a priority of
distributions or application under applicable law, including insolvency laws,
and whether or not asserted against the Seller), including the payment of
post-petition interest on such other obligations and liabilities. This
subordination agreement will be deemed a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code. The Issuer, the Servicer, the
Indenture Trustee and the Owner Trustee each further acknowledges and agrees
that no adequate remedy at law exists for a breach of this Section 3.2(e) and
the terms of this Section 3.2(e) may be enforced by an action for specific
performance. The provisions of this Section 3.2(e) will be for the third party
benefit of those entitled to rely thereon and will survive the termination of
this Agreement.

SECTION 3.3 Merger or Consolidation of, or Assumption of the Obligations of,
Seller. Any Person (i) into which the Seller may be merged or converted or with
which it may be consolidated, to which it may sell or transfer its business and
assets as a whole or substantially as a whole, (ii) resulting from any merger,
sale, transfer, conversion, or consolidation to which the Seller shall be a
party, (iii) succeeding to the business of the Seller, or (iv) more than 50% of
the voting stock or voting power and 50% or more of the economic equity of which
is owned directly or indirectly by Fifth Third Bancorp, which Person in any of
the foregoing cases executes an agreement of assumption to perform every
obligation of the Seller under this Agreement, will be the successor to the
Seller under this Agreement without the execution or filing of any document or
any further act on the part of any of the parties to this Agreement anything
herein to the contrary notwithstanding. The Seller shall provide notice of any
merger, conversion, consolidation or succession pursuant to this Section 3.3 to
the Administrator. Notwithstanding the foregoing, if the Seller enters into any
of the foregoing transactions and is not the surviving entity, the Seller will
deliver to the Indenture Trustee an Opinion of Counsel either (A) stating that,
in the opinion of such counsel, all financing statements and continuation
statements and amendments thereto have been executed and filed that are
necessary to preserve and protect the interest of the Issuer and the Indenture
Trustee, respectively, in the Receivables, or (B) stating that, in the opinion
of such counsel, no such action is necessary to preserve and protect such
interest.

 

  -4-   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

SECTION 3.4 Seller May Own Notes. The Seller, and any Affiliate of the Seller,
may in its individual or any other capacity become the owner or pledgee of Notes
with the same rights as it would have if it were not the Seller or an Affiliate
thereof, except as otherwise expressly provided herein or in the other
Transaction Documents. Except as set forth herein or in the other Transaction
Documents, Notes so owned by the Seller or any such Affiliate will have an equal
and proportionate benefit under the provisions of this Agreement and the other
Transaction Documents, without preference, priority, or distinction as among all
of the Notes. Unless all Notes are owned by the Issuer, the Seller, the
Servicer, the Administrator or any of their respective Affiliates, any Notes
owned by the Issuer, the Seller, the Servicer, the Administrator or any of their
respective Affiliates shall be disregarded with respect to the determination of
any request, demand, authorization, direction, notice, consent, vote or waiver
hereunder or under any other Transaction Document.

SECTION 3.5 Sarbanes-Oxley Act Requirements. To the extent any documents are
required to be filed or any certification is required to be made with respect to
the Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the Issuer hereby
authorizes the Seller to prepare, sign, certify and file any such documents or
certifications on behalf of the Issuer.

SECTION 3.6 Compliance with Organizational Documents. The Seller shall comply
with its limited liability company agreement and other organizational documents.

SECTION 3.7 Representations and Warranties of the Seller as to each Receivable.
The Seller hereby makes the representations and warranties set forth on Schedule
I as to the Receivables, sold, contributed, transferred, assigned, set over and
otherwise conveyed to the Issuer under this Agreement on which such
representations and warranties the Issuer relies in acquiring the Receivables.
Such representations and warranties shall survive the Grant of the Receivables
by the Issuer to the Indenture Trustee pursuant to the Indenture.
Notwithstanding any statement to the contrary contained herein or in any other
Transaction Document, the Seller shall not be required to notify any insurer
with respect to any Insurance Policy obtained by an Obligor or to notify any
Dealer about any aspect of the transaction contemplated by the Transaction
Documents.

SECTION 3.8 Repurchase upon Breach. Upon discovery by or notice to the Issuer or
the Seller of a breach of any of the representations and warranties set forth in
Section 3.7 at the time such representations and warranties were made which
materially and adversely affects the interests of the Issuer or the Noteholders,
the party discovering such breach or receiving such notice shall give prompt
written notice thereof to the other party; provided, that delivery of a
Servicer’s Certificate which identifies the Receivables that are being or have
been repurchased shall be deemed to constitute prompt notice of such breach;
provided, further, that the failure to give such notice shall not affect any
obligation of the Seller hereunder. If the breach materially and adversely
affects the interests of the Issuer or the Noteholders in such Receivable, then
the Seller shall either (a) correct or cure such breach or (b) repurchase such
Receivable from the Issuer, in either case on or before the Payment Date
following the end of the Collection Period which includes the 60th day (or, if
the Seller elects, an earlier date) after the date that the Seller became aware
or was notified of such breach. Any such breach or failure will be deemed not to
have a material and adverse effect if such breach or failure does not affect the
ability of the Issuer (or its assignee) to receive and retain timely payment in
full on such Receivable. Any

 

  -5-   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

such purchase by the Seller shall be at a price equal to the Repurchase Price.
In consideration for such repurchase, the Seller shall make (or shall cause to
be made) a payment to the Issuer equal to the Repurchase Price by depositing
such amount into the Collection Account prior to 11:00 a.m., New York City time
on the date of such repurchase, if such repurchase date is not a Payment Date
or, if such repurchase date is a Payment Date, then prior to the close of
business on the Business Day prior to such repurchase date. Upon payment of such
Repurchase Price by the Seller, the Issuer shall release and shall execute and
deliver such instruments of release, transfer or assignment, in each case
without recourse or representation, as may be reasonably requested by the Seller
to evidence such release, transfer or assignment or more effectively vest in the
Seller or its designee any Receivable and the related Transferred Assets
repurchased pursuant hereto. It is understood and agreed that the obligation of
the Seller to purchase any Receivable as described above shall constitute the
sole remedy respecting such breach available to the Issuer.

SECTION 3.9 Protection of Title.

(a) The Seller shall authorize and file such financing statements and cause to
be authorized and filed such continuation and other statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of the Issuer under this Agreement in the Receivables
(other than any Related Security with respect thereto, to the extent that the
interest of the Issuer therein cannot be perfected by the filing of a financing
statement). The Seller shall deliver (or cause to be delivered) to the Issuer
file-stamped copies of, or filing receipts for, any document filed as provided
above, as soon as available following such filing.

(b) The Seller will notify the Issuer in writing within ten (10) days following
the occurrence of (i) any change in the Seller’s organizational structure as a
limited liability company, (ii) any change in the Seller’s “location” (within
the meaning of Section 9-307 of the UCC of all applicable jurisdictions) and
(iii) any change in the Seller’s name and shall have taken all action prior to
making such change (or shall have made arrangements to take such action
substantially simultaneously with such change, if it is not practicable to take
such action in advance) reasonably necessary or advisable in the opinion of the
Issuer to amend all previously filed financing statements or continuation
statements described in paragraph (a) above. The Seller will at all times
maintain its “location” within the United States.

(c) The Seller shall maintain (or shall cause the Servicer to maintain) its
computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Issuer (or any subsequent assignee of the Issuer) in such Receivable and that
such Receivable is owned by such Person. Indication of such Person’s interest in
a Receivable shall not be deleted from or modified on such computer systems
until, and only until, the related Receivable shall have been paid in full or
repurchased.

(d) If at any time the Seller shall propose to sell, grant a security interest
in or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, the Seller shall give to such
prospective purchaser, lender or other transferee computer tapes, records or
printouts (including any restored from backup archives) that, if they

 

  -6-   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

shall refer in any manner whatsoever to any Receivable, shall indicate clearly
that such Receivable has been sold and is owned by the Issuer (or any subsequent
assignee of the Issuer).

SECTION 3.10 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, the Seller shall not sell, pledge, assign or transfer the Receivables
or other property transferred to the Issuer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than Permitted Liens)
on any interest therein, and the Seller shall defend the right, title and
interest of the Issuer in, to and under such Receivables or other property
transferred to the Issuer against all claims of third parties claiming through
or under the Seller.

SECTION 3.11 Perfection Representations, Warranties and Covenants. The Seller
hereby makes the perfection representations, warranties and covenants set forth
on Schedule III hereto to the Issuer and the Issuer shall be deemed to have
relied on such representations, warranties and covenants in acquiring the
Transferred Assets.

SECTION 3.12 Compliance with the FDIC Rule. The Seller (i) shall perform the
covenants set forth in Article XII of the Indenture applicable to it and
(ii) shall facilitate compliance with Article XII of the Indenture by the Fifth
Third Parties.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales,
transfers, assignments and contributions rather than pledges or assignments of
only a security interest and shall be given effect as such for all purposes. It
is further the intention of the parties hereto that the Receivables and related
Transferred Assets shall not be part of the Seller’s estate in the event of a
bankruptcy or insolvency of the Seller. The sales and transfers by the Seller of
the Receivables and related Transferred Assets hereunder are and shall be
without recourse to, or representation or warranty (express or implied) by, the
Seller, except as otherwise specifically provided herein. The limited rights of
recourse specified herein against the Seller are intended to provide a remedy
for breach of representations and warranties relating to the condition of the
property sold, rather than to the collectibility of the Receivables.

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Transferred Assets are held to be property of the Seller, or if for any reason
this Agreement is held or deemed to create indebtedness or a security interest
in the Receivables and other Transferred Assets, then it is intended that:

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

 

  -7-   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

(ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant by
the Seller of, and the Seller hereby grants to the Issuer, a security interest
in all of its right (including the power to convey title thereto), title and
interest, whether now owned or hereafter acquired, in and to the Receivables and
other Transferred Assets, to secure such indebtedness and the performance of the
obligations of the Seller hereunder;

(iii) The possession by the Issuer or its agent of the Receivable Files and any
other property that constitute instruments, money, negotiable documents or
chattel paper shall be deemed to be “possession by the secured party” or
possession by the purchaser or a Person designated by such purchaser, for
purposes of perfecting the security interest pursuant to the New York UCC and
the UCC of any other applicable jurisdiction; and

(iv) Notifications to Persons holding such property, and acknowledgments,
receipts or confirmations from Persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Issuer for the purpose of perfecting such
security interest under applicable law.

SECTION 4.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, by facsimile or, if so provided on Schedule II to this Agreement, by
electronic transmission, and addressed in each case as specified on Schedule II
to this Agreement, or at such other address as shall be designated by any of the
specified addressees in a written notice to the other parties hereto. Any notice
required or permitted to be mailed to a Noteholder shall be given by first class
mail, postage prepaid, at the address of such Noteholder as shown in the Note
Register. Delivery shall occur only upon receipt or reported tender of such
communication by an officer of the recipient entitled to receive such notices
located at the address of such recipient for notices hereunder; provided,
however, that any notice to a Noteholder mailed within the time and manner
prescribed in this Agreement shall be conclusively presumed to have been duly
given, whether or not the Noteholder shall receive such notice.

SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

SECTION 4.4 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

SECTION 4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original,
regardless of whether

 

  -8-   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

delivered in physical or electronic form, but all of such counterparts shall
together constitute but one and the same instrument.

SECTION 4.6 Amendment.

(a) Any term or provision of this Agreement (including Appendix A hereto) may be
amended by the Seller and the Issuer without the consent of the Indenture
Trustee, any Noteholder, the Owner Trustee or any other Person subject to the
satisfaction of one of the following conditions:

(i) The Seller delivers an Opinion of Counsel or an Officer’s Certificate to the
Indenture Trustee to the effect that such amendment will not materially and
adversely affect the interests of the Noteholders; or

(ii) The Rating Agency Condition is satisfied with respect to such amendment and
the Seller notifies the Indenture Trustee in writing that the Rating Agency
Condition is satisfied with respect to such amendment.

(b) This Agreement (including Appendix A) may also be amended from time to time
by the Issuer and the Seller, with the consent of (i) the Holders of Notes
evidencing not less than a majority of the Outstanding Note Balance of the
Controlling Class and (ii) the Majority Certificateholders, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Noteholders or the Certificateholders. It will not be necessary for the consent
of Noteholders or Certificateholders to approve the particular form of any
proposed amendment or consent, but it will be sufficient if such consent
approves the substance thereof. The manner of obtaining such consents (and any
other consents of Noteholders and Certificateholders provided for in this
Agreement) and of evidencing the authorization of the execution thereof by
Noteholders and Certificateholders will be subject to such reasonable
requirements as the Indenture Trustee and Owner Trustee may prescribe, including
the establishment of record dates pursuant to the Note Depository Agreement.

(c) Prior to the execution of any amendment pursuant to this Section 4.6, the
Seller shall provide written notification of the substance of such amendment to
each Rating Agency; and promptly after the execution of any such amendment, the
Seller shall furnish a copy of such amendment to each Rating Agency, the Issuer
and the Indenture Trustee; provided, that no amendment pursuant to this
Section 4.6 shall be effective which materially and adversely affects the
rights, protections or duties of the Indenture Trustee or the Issuer without the
prior written consent of such Person.

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and an Officer’s Certificate of the
Depositor or the Administrator that all conditions precedent to the execution
and delivery of such amendment have been satisfied. The Owner Trustee and the
Indenture Trustee may, but shall not be obligated to, enter into any such
amendment which materially and adversely affects the Owner Trustee’s or the
Indenture

 

  -9-   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

Trustee’s, as applicable, own rights, privileges, indemnities, duties or
obligations under this Agreement, the Transaction Documents or otherwise.

(e) Notwithstanding subsection (a) of this Section 4.6, this Agreement may only
be amended by the Seller if (i) the Majority Certificateholders consent to such
amendment or (ii) such amendment shall not, as evidenced by an Officer’s
Certificate of the Seller or an Opinion of Counsel delivered to the Indenture
Trustee and the Owner Trustee, materially and adversely affect the interests of
the Certificateholders.

SECTION 4.7 Waivers. No failure or delay on the part of the Seller, the Issuer
or the Indenture Trustee in exercising any power or right hereunder (to the
extent such Person has any power or right hereunder) shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right. No notice to or demand on the Issuer or the Seller in any case
shall entitle it to any notice or demand in similar or other circumstances. No
waiver or approval by either party under this Agreement shall, except as may
otherwise be stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval under this Agreement shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.

SECTION 4.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 4.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 4.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

SECTION 4.11 Acknowledgment and Agreement. By execution below, the Seller
expressly acknowledges and consents to the Grant of a security interest in the
Receivables and the other Transferred Assets by the Issuer to the Indenture
Trustee pursuant to the Indenture for the benefit of the Noteholders. In
addition, the Seller hereby acknowledges and agrees that for so long as the
Notes are outstanding, the Indenture Trustee will have the right to exercise all
powers, privileges and claims of the Issuer under this Agreement in the event
that the Issuer shall fail to exercise the same.

SECTION 4.12 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

  -10-   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

SECTION 4.13 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party hereto shall not authorize any Bankruptcy
Remote Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence or join with any other Person in commencing any Proceeding against
such Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation
or insolvency law or statute now or hereafter in effect in any jurisdiction.
This Section shall survive the termination of this Agreement.

SECTION 4.14 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or Proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or Proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or Proceeding in any such court or that such action or Proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or Proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 4.2 of this Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, Proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

SECTION 4.15 Limitation of Liability of Owner Trustee. It is expressly
understood and agreed by the parties hereto that (a) this Agreement is executed
and delivered by Wilmington Trust, National Association, not individually or
personally but solely as Owner Trustee of the

 

  -11-   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

Issuer, in the exercise of the powers and authority conferred and vested in it
under the Trust Agreement, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust,
National Association, but is made and intended for the purpose for binding only
the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust, National Association, individually or personally,
to perform any covenant either express or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and any Person
claiming by, through or under the parties hereto, and (d) under no circumstances
shall Wilmington Trust, National Association be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Agreement or the other related documents.

[Remainder of Page Intentionally Left Blank]

 

  -12-   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

FIFTH THIRD HOLDINGS FUNDING, LLC By:  

/s/ Neil J. Prendergast

Name:   Neil J. Prendergast Title:   Senior Vice President FIFTH THIRD AUTO
TRUST 2013-A By:   Wilmington Trust, National Association,   not in its
individual capacity   but solely as Owner Trustee By:  

/s/ Erwin M. Soriano

Name:   Erwin M. Soriano Title:   Assistant Vice President

 

  S-1   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT PURSUANT TO SALE AGREEMENT

March 28, 2013

For value received, in accordance with the Sale Agreement, dated as of March 28,
2013 (the “Agreement”), between Fifth Third Holdings Funding, LLC, a Delaware
limited liability company (“the Seller”), and Fifth Third Auto Trust 2013-A, a
Delaware statutory trust (the “Issuer”), on the terms and subject to the
conditions set forth in the Agreement, the Seller does hereby sell, transfer,
assign, set over, and otherwise convey to the Issuer without recourse (subject
to the obligations in the Agreement), all right, title, interest, claims and
demands in, to and under the Transferred Assets.

The foregoing sale does not constitute and is not intended to result in any
assumption by the Issuer of any obligation of the undersigned or the Originator
to the Obligors, the Dealers, insurers or any other Person in connection with
the Receivables, or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Agreement.

[Remainder of page intentionally left blank]

 

  A-1   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

 

FIFTH THIRD HOLDINGS FUNDING, LLC By:  

 

Name:   Title:  

 

  A-2   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

SCHEDULE I

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE RECEIVABLES

 

(a) Characteristics of Receivables. As of the Cut-Off Date (or such other date
as may be specifically set forth below), each Receivable:

 

  (i) has been fully and properly executed or electronically authenticated by
the Obligor thereto;

 

  (ii) has either (A) been originated by a Dealer in the ordinary course of such
Dealer’s business to finance the retail sale by a Dealer of the related Financed
Vehicle and has been purchased by the Originator in the ordinary course of its
respective business or (B) has been originated or acquired directly by the
Originator in accordance with its customary practices;

 

  (iii) as of the Closing Date, is secured by a first priority validly perfected
security interest in the Financed Vehicle in favor of the Originator, as secured
party, or all necessary actions have been commenced that would result in a first
priority security interest in the Financed Vehicle in favor of the Originator,
as secured party, which security interest, in either case, is assignable and has
been so assigned (x) by the Originator to FTH LLC, (y) by FTH LLC to the Seller,
and (z) by the Seller to the Issuer;

 

  (iv) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security;

 

  (v) provided, at origination, for level monthly payments which fully amortize
the initial Outstanding Principal Balance over the original term; provided, that
the amount of the first or last payment may be different from the level payment
but in no event more than three times the level monthly payment;

 

  (vi) provides for interest at the Contract Rate specified in the Schedule of
Receivables; and

 

  (vii) was originated in the United States.

 

(b) Individual Characteristics. As of the Cut-Off Date (or such other date as
may be specifically set forth below), each Receivable has the following
individual characteristics:

 

  (i) each Receivable is secured by a new or used automobile, light-duty truck,
van or other motor vehicle;

 

  (ii) each Receivable has a Contract Rate of no less than 0.90% and not more
than 3.88%;

 

  Schedule I-1   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

  (iii) each Receivable had an original term to maturity of not more than 75
months and not less than 12 months and each Receivable has a remaining term to
maturity, as of the Cut-Off Date, of not more than 74 months and not less than 2
months;

 

  (iv) each Receivable has an Outstanding Principal Balance as of the Cut-Off
Date of at least $1,055.45;

 

  (v) no Receivable has a scheduled maturity date later than June 26, 2019;

 

  (vi) no Receivable was more than 30 days past due as of the Cut-Off Date;

 

  (vii) as of the Cut-Off Date, no Receivable was noted in the records of the
Servicer as being the subject of any pending bankruptcy or insolvency
Proceeding;

 

  (viii) each Receivable is a Simple Interest Receivable;

 

  (ix) each of the Receivables were selected using selection procedures that
were not known or intended by the Seller to be adverse to the Issuer; and

 

  (x) the Dealer of the Financed Vehicle has no participation in, or other right
to receive, any proceeds of such Receivable.

 

(c) Schedule of Receivables. The information with respect to each Receivable
transferred on the Closing Date set forth in the Schedule of Receivables was
true and correct in all material respects as of the Cut-Off Date.

 

(d) Compliance with Law. Each Receivable complied at the time it was originated
or made, in all material respects with all requirements of applicable federal,
state and local laws, and regulations thereunder, including, to the extent
applicable, usury laws, the Federal Truth in Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Reporting Act, the Federal Trade Commission
Act, the Fair Debt Collection Practices Act, the Fair Credit Billing Act, the
Magnuson-Moss Warranty Act, Consumer Financial Protection Bureau’s Regulations B
and Z, the Servicemembers Civil Relief Act of 2003, state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and any other
consumer credit, equal opportunity and disclosure laws applicable to that
Receivable.

 

(e) Binding Obligation. Each Receivable constitutes the legal, valid and binding
payment obligation in writing of the Obligor, enforceable in all respects by the
holder thereof in accordance with its terms, except (i) as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, liquidation or
other similar laws and equitable principles relating to or affecting the
enforcement of creditors’ rights generally and (ii) as such Receivable may be
modified by the application after the Cut-Off Date of the Servicemembers Civil
Relief Act of 2003, as amended, to the extent applicable to the related Obligor.

 

  Schedule I-2   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

(f) Receivable in Force. Each Receivable has not been satisfied, subordinated or
rescinded nor has the related Financed Vehicle been released from the lien
granted by the Receivable in whole or in part.

 

(g) No Default; No Waivers. Except for payment delinquencies continuing for a
period of not more than 30 days as of the Cut-Off Date, the records of the
Servicer did not disclose that any default, breach, violation or event
permitting acceleration under the terms of the Receivable existed as of the
Cut-Off Date or that any continuing condition that with notice or lapse of time,
or both, would constitute a default, breach, violation or event permitting
acceleration under the terms of the Receivable had arisen as of the Cut-Off Date
and the Seller has not waived any of the foregoing.

 

(h) Insurance. Each Receivable requires the Obligor thereunder to insure the
Financed Vehicle under a physical damage insurance policy.

 

(i) No Government Obligor. The Obligor on each Receivable is not the United
States of America or any state thereof or any local government, or any agency,
department, political subdivision or instrumentality of the United States of
America or any state thereof or any local government.

 

(j) Assignment. No Receivable has been originated in, or is subject to the laws
of, any jurisdiction under which the sale, transfer, assignment, contribution,
conveyance or pledge of such Receivable would be unlawful, void, or voidable.
The Seller has not entered into any agreement with any Obligor that prohibits,
restricts or conditions the assignment of the related Receivable.

 

(k) Good Title. It is the intention of the Seller that the sale, contribution,
transfer, assignment and conveyance herein contemplated constitute an absolute
sale, contribution, transfer, assignment and conveyance of the Receivables and
that the Receivables not be part of the Seller’s estate in the event of the
filing of a bankruptcy petition by or against the Seller under any bankruptcy
law. As of the Closing Date, no Receivable has been sold, transferred, assigned,
conveyed or pledged to any Person other than pursuant to the Transaction
Documents. As of the Closing Date, and immediately prior to the sale and
transfer herein contemplated, the Seller had good and marketable title to each
Receivable free and clear of all Liens (except any Lien which will be released
prior to the sale and transfer of such Receivable to the Issuer), and,
immediately upon the sale and transfer thereof, the Issuer will have good and
marketable title to each Receivable, free and clear of all Liens (other than
Permitted Liens).

 

(l) Filings. All filings (including, without limitation, UCC filings) necessary
in any jurisdiction to give the Issuer a first priority, validly perfected
ownership interest in the Receivables (other than the Related Security with
respect thereto, to the extent that the interest of the Issuer therein cannot be
perfected by the filing of a financing statement), and to give the Indenture
Trustee a first priority perfected security interest therein, will be submitted
for filing on the Closing Date.

 

  Schedule I-3   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

(m) Priority. The Receivable is not pledged, assigned, sold, subject to a
security interest, or otherwise conveyed other than pursuant to the Transaction
Documents. The Sale Agreement creates a valid and continuing security interest
in the Receivable (other than the Related Security with respect thereto) in
favor of the Issuer which security interest is prior to all other Liens (other
than Permitted Liens) and is enforceable as such against all other creditors of
and purchasers and assignees from the Seller.

 

(n) Characterization of Receivables. Each Receivable constitutes either
“electronic chattel paper,” “tangible chattel paper,” an “instrument,” an
“account,” a “promissory note,” a “general intangible” or a “payment
intangible,” each as defined in the UCC.

 

(o) One Original. There is only one executed original, electronically
authenticated original or authoritative copy of the Contract (in each case
within the meaning of the UCC) related to each Receivable. If such original has
been marked, then such original does not have any marks or notations indicating
that it has been pledged, assigned or otherwise conveyed to any Person other
than to a party to the Transaction Documents.

 

(p) No Defenses. The Seller has no knowledge either of any facts which would
give rise to any right of rescission, set-off, counterclaim or defense, or of
the same being asserted or threatened, with respect to any Receivable.

 

(q) No Repossession. As of the Cut-Off Date, no Financed Vehicle shall have been
repossessed.

 

(r) Pennsylvania Receivables. If such Receivable had an Obligor with a mailing
address in Pennsylvania at origination, then such Receivable is not an
“installment sale contract” within the meaning of the Pennsylvania Motor
Vehicles Sales Finance Act, 69 P.S. §601 et. seq.

 

(s) Electronic Chattel Paper. As of the Cut-Off Date, such Receivable did not
cause the aggregate Outstanding Principal Balance of all Receivables that
constitute “electronic chattel paper” (as defined in the UCC) to exceed 2.50% of
the Net Pool Balance as of the Cut-Off Date.

 

(t) Prepayments. The Receivable requires the Obligor thereunder to pay, upon any
prepayment of such Receivable, an amount that is not less than the outstanding
principal balance of such Receivable plus interest accrued at the applicable
Contract Rate to the date of the prepayment.

 

  Schedule I-4   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

SCHEDULE II

NOTICE ADDRESSES

If to the Issuer:

Fifth Third Auto Trust 2013-A

c/o Wilmington Trust, National Association

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890

Facsimile no. (302) 636-4140

Attention: Corporate Trust Administration

with copies to the Administrator, Fifth Third Bank and the Indenture Trustee

If to the Owner Trustee:

Wilmington Trust, National Association

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890

Facsimile no. (302) 636-4140

Attention: Corporate Trust Administration

If to the Indenture Trustee:

Deutsche Bank Trust Company Americas

60 Wall Street

27th Floor

Mail Stop NYC 60-2720

New York, New York 10005

Facsimile no. (212) 553-2458

Attention: Irene Siegel – Fifth Third Auto Trust 2013-A

If to Seller:

Fifth Third Holdings Funding, LLC

1701 Golf Road

Tower 1, 9th Floor

Rolling Meadows, Illinois 60008

Facsimile no. (513) 534-4319

Attention: Matthew Marro

 

  Schedule II-1   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

If to the Servicer or Sponsor:

Fifth Third Bank

38 Fountain Square Plaza

Cincinnati, Ohio 45263

Facsimile no. (513) 534-4319

Attention: Matthew Marro

If to Moody’s:

Moody’s Investors Service, Inc.

99 Church Street

New York, New York 10007

Facsimile no. (212) 298-7139

Attention: ABS Monitoring Group

If to Standard & Poor’s:

Standard & Poor’s Ratings Services

55 Water Street

New York, New York 10041

Facsimile no. (212) 438-2664

Attention: Asset Backed Surveillance Group

 

  Schedule II-2   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

SCHEDULE III

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Agreement, the Seller hereby represents, warrants, and covenants to the Issuer
as follows on the Closing Date:

General

1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Transferred Assets in
favor of the Issuer, which security interest is prior to all other Liens, and is
enforceable as such against creditors of and purchasers from the Seller.

2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” or “tangible chattel paper”) “accounts,” “instruments”, “promissory
notes”, “payment intangibles” or “general intangibles,” within the meaning of
the applicable UCC.

3. Immediately prior to the sale, transfer, contribution, assignment and/or
conveyance of a Receivable, each Receivable is secured by a first priority
validly perfected and enforceable security interest in the related Financed
Vehicle in favor of the Originator, as secured party, or all necessary actions
with respect to such Receivable have been taken or will be taken to perfect a
first priority security interest in the related Financed Vehicle in favor of the
Originator, as secured party, subject, as to enforcement, to applicable
bankruptcy, insolvency, reorganization, liquidation or other similar laws and
equitable principles relating to or affecting the enforcement of creditors’
rights generally.

Creation

4. Immediately prior to the sale, transfer, contribution, assignment and/or
conveyance of a Receivable by the Seller to the Issuer, the Seller owned and had
good and marketable title to such Receivable free and clear of any Lien (other
than any Liens in favor of the Issuer) and immediately after the sale, transfer,
assignment and conveyance of such Receivable to the Issuer, the Issuer will have
good and marketable title to such Receivable free and clear of any Lien.

5. The Seller has received all consents and approvals to the sale of the
Receivables hereunder to the Issuer required by the terms of the Receivables
that constitute instruments.

 

  Schedule III-1   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

Perfection

6. The Seller has submitted or will have caused to be submitted, on the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the sale of the Receivables from the Seller
to the Issuer and the security interest in the Receivables granted to the Issuer
hereunder; and the Servicer, in its capacity as custodian, has in its possession
the original copies of such instruments or tangible chattel paper that
constitute or evidence the Receivables, and all financing statements referred to
in this paragraph contain a statement that: “A purchase of or security interest
in any collateral described in this financing statement will violate the rights
of the Secured Party/Purchaser”.

7. With respect to Receivables that constitute an instrument or tangible chattel
paper, either:

 

  a. All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee, as pledgee of the Issuer; or

 

  b. Such instruments or tangible chattel paper are in the possession of the
Servicer and the Indenture Trustee has received a written acknowledgment from
the Servicer that the Servicer (in its capacity as custodian) is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee, as pledgee of the Issuer; or

 

  c. The Servicer received possession of such instruments or tangible chattel
paper after the Indenture Trustee received a written acknowledgment from the
Servicer that the Servicer is acting solely as agent of the Indenture Trustee,
as pledgee of the Issuer.

Priority

8. The Seller has not authorized the filing of, and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement (i) relating to the
conveyance of the Receivables by the Bank to FTH LLC under the Receivables Sale
Agreement, (ii) relating to the conveyance of the Receivables by FTH LLC to the
Seller under the Purchase Agreement, (iii) relating to the conveyance of the
Receivables by the Seller to the Issuer under the Sale Agreement, (iv) relating
to the security interest granted to the Indenture Trustee under the Indenture or
(v) that has been terminated.

9. The Seller is not aware of any material judgment, ERISA or tax lien filings
against the Seller.

10. Neither the Seller nor a custodian or vaulting agent thereof holding any
Receivable that is electronic chattel paper has communicated an “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of any loan agreement
that constitutes or evidences such Receivable to any Person other than the
Servicer.

 

  Schedule III-2   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

11. None of the instruments, electronic chattel paper or tangible chattel paper
that constitutes or evidences the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than FTH LLC, the Seller, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

12. Notwithstanding any other provision of the Sale Agreement or any other
Transaction Document, the perfection representations, warranties and covenants
contained in this Schedule III shall be continuing, and remain in full force and
effect until such time as all obligations under the Transaction Documents and
the Notes have been finally and fully paid and performed.

No Waiver

13. The Issuer shall provide the Rating Agencies with prompt written notice of
any material breach of the perfection representations, warranties and covenants
contained in this Schedule III, and shall not, without satisfying the Rating
Agency Condition, waive a breach of any of such perfection representations,
warranties or covenants.

 

  Schedule III-3   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

(see attached)

 

  Schedule III-4   Sale Agreement (2013-A)



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following terms have the meanings set forth, or referred to, below:

“Accrued Class A Note Interest” means, with respect to any Payment Date, the sum
of the Class A Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class A Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Accrued Class B Note Interest” means, with respect to any Payment Date, the sum
of the Class B Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class B Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Accrued Class C Note Interest” means, with respect to any Payment Date, the sum
of the Class C Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class C Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Act” has the meaning set forth in Section 11.3(a) of the Indenture.

“Administration Agreement” means the Administration Agreement, dated as of
the Closing Date, among the Administrator, the Issuer and the Indenture Trustee,
as the same may be amended and supplemented from time to time.

“Administrator” means the Bank, or any successor Administrator under
the Administration Agreement.

“Affiliate” means, for any specified Person, any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
specified Person and “affiliated” has a meaning correlative to the foregoing.
For purposes of this definition, “control” means the power, directly or
indirectly, to cause the direction of the management and policies of a Person.

“Applicable Tax State” means, as of any date, each State as to which any of the
following is then applicable: (a) a State in which the Owner Trustee maintains
its Corporate Trust Office, (b) a State in which the Owner Trustee maintains its
principal executive offices, and (c) the State of Ohio or the State of Illinois.

“Authenticating Agent” means any Person authorized by the Indenture Trustee to
act on behalf of the Indenture Trustee to authenticate and deliver the Notes.

“Authorized Newspaper” means a newspaper of general circulation in the City of
New York, printed in the English language and customarily published on each
Business Day, whether or not published on Saturdays, Sundays and holidays.

“Authorized Officer” means (a) with respect to the Issuer, (i) any officer of
the Owner Trustee who is authorized to act for the Owner Trustee in matters
relating to the Issuer and who is identified on the list of Authorized Officers
delivered by the Owner Trustee to the Indenture

 

     

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

Trustee on the Closing Date or (ii) so long as the Administration Agreement is
in effect, any officer of the Administrator who is authorized to act for the
Administrator in matters relating to the Issuer pursuant to the Administration
Agreement and who is identified on the list of Authorized Officers delivered by
the Administrator to the Owner Trustee and the Indenture Trustee on the Closing
Date (as such list may be modified or supplemented from time to time thereafter)
and (b) with respect to the Owner Trustee, the Indenture Trustee, the Note
Registrar and the Servicer, any officer of the Owner Trustee, the Indenture
Trustee, the Note Registrar or the Servicer, as applicable, who is authorized to
act for the Owner Trustee, the Indenture Trustee, the Note Registrar or the
Servicer, as applicable, in matters relating to the Owner Trustee, the Indenture
Trustee, the Note Registrar or the Servicer and who is identified on the list of
Authorized Officers delivered by each of the Owner Trustee, the Indenture
Trustee and the Servicer to the Indenture Trustee on the Closing Date or by the
Note Registrar on the date of its appointment as such (as such list may be
modified or supplemented from time to time thereafter).

“Available Funds” means, for any Payment Date and the related Collection Period,
an amount equal to the sum of the following amounts: (i) all Collections
received by the Servicer during such Collection Period, (ii) the sum of the
Repurchase Prices deposited into the Collection Account with respect to each
Receivable that is to become a Repurchased Receivable on such Payment Date and
(iii) the Reserve Account Excess Amount for such Payment Date.

“Available Funds Shortfall Amount” means, as of any Payment Date, the amount by
which the sum of the amounts required to be paid pursuant to clauses first
through seventh of Section 8.5(a) of the Indenture exceeds the Available Funds
for such Payment Date.

“Bank” means Fifth Third Bank, an Ohio banking corporation, and its successors
and assigns.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101 et
seq., as amended.

“Bankruptcy Event” means, with respect to any Person, (i) the filing of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person in an involuntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of such Person, or ordering the winding-up or liquidation of
such Person’s affairs, and such decree or order shall remain unstayed and in
effect for a period of 90 consecutive days or (ii) the commencement by such
Person of a voluntary case under any applicable federal or state bankruptcy,
insolvency or other similar law now or hereafter in effect, or the consent by
such Person to the entry of an order for relief in an involuntary case under any
such law, or the consent by such Person to the appointment or taking possession
by a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person, or the making by such Person of any general assignment
for the benefit of creditors, or the failure by such Person generally to pay its
debts as such debts become due, or the taking of action by such Person in
furtherance of any of the foregoing.

 

  2  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

“Bankruptcy Remote Party” means each of the Seller, the Issuer, any other trust
created by the Seller or any limited liability company or corporation
wholly-owned by the Seller.

“Benefit Plan” means (i) any “employee benefit plan” as defined in Section 3(3)
of ERISA which is subject to Title I of ERISA, (ii) a “plan” described by
Section 4975(e)(1) of the Code, which is subject to Section 4975 of the Code or
(iii) any entity deemed to hold the plan assets of any of the foregoing by
reason of an employee benefit plan’s or other plan’s investment in such entity.

“Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the states of Delaware, Ohio, Illinois or New York, or
in the state in which the Corporate Trust Office of the Indenture Trustee is
located, are authorized or obligated by law, executive order or government
decree to be closed.

“Certificate” means a certificate substantially in the form of Exhibit A to the
Trust Agreement evidencing a beneficial interest in the Issuer. For the
avoidance of doubt, the references in the Transaction Documents to a
“Certificate” or a “Certificateholder”, unless the context otherwise requires,
shall be deemed to be references to “Certificates” or “Certificateholders” if
more than one Certificate has been issued.

“Certificate Distribution Account” means the account designated as such,
established and maintained pursuant to Section 8.2(a)(iv) of the Indenture.

“Certificate of Title” means, with respect to any Financed Vehicle, the
certificate of title or other documentary evidence of ownership of such Financed
Vehicle as issued by the department, agency or official of the jurisdiction
(whether in paper or electronic form) in which such Financed Vehicle is titled
and which is responsible for accepting applications for, and maintaining records
regarding, certificates of title and liens thereon.

“Certificate of Trust” means the certificate of trust for the Issuer filed on
February 26, 2013 by the Owner Trustee pursuant to the Statutory Trust Statute.

“Certificate Paying Agent” means Wilmington Trust, National Association or any
other Person appointed as the successor Certificate Paying Agent pursuant to
Section 3.7 of the Trust Agreement.

“Certificate Register” and “Certificate Registrar” have the respective meanings
set forth in Section 3.4 of the Trust Agreement.

“Certificateholder” means, as of any date, the Person in whose name a
Certificate is registered on the Certificate Register on such date.

“Class” means a group of Notes whose form is identical except for variation in
denomination, principal amount or owner, and references to “each Class” thus
mean each of

 

  3  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, the Class A-4
Notes, the Class B Notes and the Class C Notes.

“Class A Noteholders” means, collectively, the Class A-1 Noteholders, the
Class A-2 Noteholders, the Class A-3 Noteholders and the Class A-4 Noteholders.

“Class A Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of (A) the sum of (i) the Class A Noteholders’ Monthly
Accrued Interest and (ii) any Class A Noteholders’ Interest Carryover Shortfall
for the preceding Payment Date, over (B) the amount in respect of interest that
is actually paid to Noteholders of Class A Notes on such preceding Payment Date,
plus interest on the amount of interest due but not paid to Noteholders of
Class A Notes on the preceding Payment Date, to the extent permitted by law, at
the respective Interest Rates borne by such Class A Notes for the related
Interest Period.

“Class A Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and the Class A-4
Notes at the respective Interest Rate for such Class on the Note Balance of the
Notes of each such Class as of the immediately preceding Payment Date or the
Closing Date, as the case may be, after giving effect to all payments of
principal to the Noteholders of the Notes of such Class on or prior to such
preceding Payment Date.

“Class A Notes” means, collectively, the Class A-1 Notes, the Class A-2, the
Class A-3 Notes and the Class A-4 Notes.

“Class A-1 Final Scheduled Payment Date” means the Payment Date occurring in
April 2014.

“Class A-1 Interest Rate” means 0.22000% per annum (computed on the basis of
the actual number of days elapsed during the applicable Interest Period, but
assuming a 360-day year).

“Class A-1 Note Balance” means, at any time, the Initial Class A-1 Note Balance
reduced by all payments of principal made prior to such time on the Class A-1
Notes.

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered on the Note Register.

“Class A-1 Notes” means the Class of auto loan asset backed notes designated as
Class A-1 Notes, issued in accordance with the Indenture.

“Class A-2 Final Scheduled Payment Date” means the Payment Date occurring in
January 2016.

“Class A-2 Interest Rate” means 0.45% per annum (computed on the basis of a
360-day year of twelve 30-day months).

 

  4  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

“Class A-2 Note Balance” means, at any time, the Initial Class A-2 Note Balance
reduced by all payments of principal made prior to such time on the Class A-2
Notes.

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered on the Note Register.

“Class A-2 Notes” means the Class of auto loan asset backed notes designated as
Class A-2 Notes, issued in accordance with the Indenture.

“Class A-3 Final Scheduled Payment Date” means the Payment Date occurring in
September 2017.

“Class A-3 Interest Rate” means 0.61% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class A-3 Note Balance” means, at any time, the Initial Class A-3 Note Balance
reduced by all payments of principal made prior to such time on the Class A-3
Notes.

“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered on the Note Register.

“Class A-3 Notes” means the Class of auto loan asset backed notes designated as
Class A-3 Notes, issued in accordance with the Indenture.

“Class A-4 Final Scheduled Payment Date” means the Payment Date occurring in
April 2019.

“Class A-4 Interest Rate” means 0.83% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class A-4 Note Balance” means, at any time, the Initial Class A-4 Note Balance
reduced by all payments of principal made prior to such time on the Class A-4
Notes.

“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered on the Note Register.

“Class A-4 Notes” means the Class of auto loan asset backed notes designated as
Class A-4 Notes, issued in accordance with the Indenture.

“Class B Final Scheduled Payment Date” means the Payment Date occurring in April
2019.

“Class B Interest Rate” means 1.21% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class B Note Balance” means, at any time, the Initial Class B Note Balance
reduced by all payments of principal made prior to such time on the Class B
Notes.

 

  5  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

“Class B Noteholder” means the Person in whose name a Class B Note is registered
on the Note Register.

“Class B Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of (A) the sum of (i) the Class B Noteholders’ Monthly
Accrued Interest and (ii) any Class B Noteholders’ Interest Carryover Shortfall
for the preceding Payment Date, over (B) the amount in respect of interest that
is actually paid to Noteholders of Class B Notes on such preceding Payment Date,
plus interest on the amount of interest due but not paid to Noteholders of Class
B Notes on the preceding Payment Date, to the extent permitted by law, at the
Interest Rate borne by such Class B Notes for the related Interest Period.

“Class B Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class B Notes at the Class B Interest Rate on the Class B Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class B Noteholders on
or prior to such preceding Payment Date.

“Class B Notes” means the Class of auto loan asset backed notes designated as
Class B Notes, issued in accordance with the Indenture.

“Class C Final Scheduled Payment Date” means the Payment Date occurring in June
2020.

“Class C Interest Rate” means 1.74% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class C Note Balance” means, at any time, the Initial Class C Note Balance
reduced by all payments of principal made prior to such time on the Class C
Notes.

“Class C Noteholder” means the Person in whose name a Class C Note is registered
on the Note Register.

“Class C Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of (A) the sum of (i) the Class C Noteholders’ Monthly
Accrued Interest and (ii) any Class C Noteholders’ Interest Carryover Shortfall
for the preceding Payment Date, over (B) the amount in respect of interest that
is actually paid to Noteholders of Class C Notes on such preceding Payment Date,
plus interest on the amount of interest due but not paid to Noteholders of Class
C Notes on the preceding Payment Date, to the extent permitted by law, at the
Interest Rate borne by such Class C Notes for the related Interest Period.

“Class C Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class C Notes at the Class C Interest Rate on the Class C Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class C Noteholders on
or prior to such preceding Payment Date.

“Class C Notes” means the Class of auto loan asset backed notes designated as
Class C Notes, issued in accordance with the Indenture.

 

  6  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act and shall initially be DTC.

“Clearing Agency Participant” means a broker, dealer, bank or other financial
institution or other Person for which from time to time a Clearing Agency
effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.

“Closing Date” means March 28, 2013.

“Code” means the Internal Revenue Code of 1986, as amended, modified or
supplemented from time to time, and any successor law thereto, and the
regulations promulgated and the rulings issued thereunder.

“Collateral” has the meaning set forth in the Granting Clause of the Indenture.

“Collection Account” means the trust account established and maintained pursuant
to Section 8.2(a)(i) of the Indenture.

“Collection Period” means the period commencing on the first day of each
calendar month and ending on the last day of such calendar month (or, in the
case of the initial Collection Period, the period commencing on the Cut-Off Date
and ending on March 30, 2013). As used herein, the “related” Collection Period
with respect to a Payment Date shall be deemed to be the Collection Period which
precedes such Payment Date.

“Collections” means, with respect to any Receivable and to the extent received
by the Servicer after the Cut-Off Date, (i) any monthly payment by or on behalf
of the Obligor thereunder, (ii) any full or partial prepayment of such
Receivable, (iii) all Liquidation Proceeds and (iv) any other amounts received
by the Servicer which, in accordance with the Customary Servicing Practices,
would customarily be applied to the payment of accrued interest or to reduce the
Outstanding Principal Balance of such Receivable; provided, however, that the
term “Collections” in no event will include (1) for any Payment Date, any
amounts in respect of any Receivable the Repurchase Price of which has been
included in the Available Funds on a prior Payment Date, (2) any Supplemental
Servicing Fees or (3) rebates of premiums with respect to the cancellation or
termination of any Insurance Policy, extended warranty or service contract that
was not financed by such Receivable.

“Commission” means the U.S. Securities and Exchange Commission.

“Computation Agent” means the Person appointed by a majority of the Noteholders
evidencing at least a majority of the Note Balance (or, if no Notes are
Outstanding, by the Majority Certificateholders) to fulfill the role of
Computation Agent pursuant to Sections 12.5(c), 12.5(e)(ii) and 12.5(e)(iii)(a)
of the Indenture. For the avoidance of doubt, the Indenture Trustee or Owner
Trustee may (but are not required to) serve in this role, and the Indenture
Trustee acting as Computation Agent will be entitled to a fee for such service
pursuant to Section 6.7 of the Indenture, and the Owner Trustee acting as
Computation Agent will be entitled to a fee for such service pursuant to
Section 8.1 of the Trust Agreement.

 

  7  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

“Contract” means, with respect to any Receivable, the motor vehicle retail
installment sale contract and/or note and security agreement, the installment
loan agreement, any amendments thereto and any related documentary draft, if
applicable, evidencing such Receivable.

“Contract Rate” means, with respect to a Receivable, the rate per annum at which
interest accrues under the Contract evidencing such Receivable. Such rate may be
less than the “Annual Percentage Rate” disclosed in the Receivable.

“Controlling Class” means, with respect to any Notes Outstanding, the Class A
Notes (voting together as a single Class) as long as any Class A Notes are
Outstanding, and thereafter the Class B Notes as long as any Class B Notes are
Outstanding and thereafter the Class C Notes as long as any Class C Notes are
Outstanding (excluding, in each case, Notes held by the Servicer, the
Administrator, the Issuer, any Certificateholder or any of their respective
Affiliates.

“Corporate Trust Office” means:

(a) as used with respect to the Indenture Trustee, the principal office of the
Indenture Trustee at which at any particular time its corporate trust business
shall be administered, which office at the date of the execution of the
Indenture is located at (i) solely for the purposes of transfer, surrender,
exchange or presentation for final payment: DB Services Americas, Inc., MS
JCK01-0218, 5022 Gate Parkway, Suite 200, Jacksonville, Florida 32256,
Attention: Fifth Third Auto Trust 2013-A and (ii) for all other purposes:
Deutsche Bank Trust Company Americas, 60 Wall Street, 27th Floor, Mail Stop NYC
60-2720, New York, New York 10005, Attention: Fifth Third Auto Trust 2013-A, or
at such other address as the Indenture Trustee may designate from time to time
by notice to the Noteholders, the Administrator, the Servicer and the Issuer, or
the principal corporate trust office of any successor Indenture Trustee (the
address of which the successor Indenture Trustee will notify the Noteholders,
the Administrator, the Servicer and the Owner Trustee); and

(b) as used with respect to Owner Trustee, the corporate trust office of the
Owner Trustee located at Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890, (facsimile no. (302) 636-4140), Attention: Corporate
Trust Administration or at such other address as the Owner Trustee may designate
by notice to the Certificateholder and the Seller, or the principal corporate
trust office of any successor Owner Trustee (the address of which the successor
Owner Trustee will notify the Certificateholder and the Seller).

“Credit Suisse” means Credit Suisse Securities (USA) LLC.

“Customary Servicing Practices” means the customary servicing practices of the
Servicer or any Sub-Servicer with respect to all comparable motor vehicle
receivables that the Servicer or such Sub-Servicer, as applicable, services for
itself or others, as such practices may be changed from time to time, it being
understood that the Servicer and the Sub-Servicers may not have the same
“Customary Servicing Practices”.

“Cut-Off Date” means the close of business on February 28, 2013.

 

  8  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

“Dealer” means a motor vehicle dealership.

“Default” means any occurrence that is, or with notice or lapse of time or both
would become, an Event of Default.

“Defaulted Receivable” means a Receivable with respect to which the earliest of
the following shall have occurred: (a) the related Financed Vehicle has been
sold following repossession by the Servicer; (b) such Receivable becomes 120
days or more past due and the related Financed Vehicle has not been repossessed
by the Servicer; (c) such Receivable becomes 180 days or more past due; and
(d) the Servicer has determined in accordance with its Customary Servicing
Practices that all amounts that it expects to receive with respect to such
Receivable have been received.

“Definitive Note” means a definitive fully registered Note issued pursuant to
Section 2.12 of the Indenture.

“Delivery” when used with respect to Trust Account Property means:

(a) with respect to (I) bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments” as
defined in Section 9-102(a)(47) of the UCC and are susceptible of physical
delivery, transfer of actual possession thereof to the Indenture Trustee or its
nominee or custodian by physical delivery to the Indenture Trustee or its
nominee or custodian endorsed to the Indenture Trustee or its nominee or
custodian or endorsed in blank, and (II) with respect to a “certificated
security” (as defined in Section 8-102(a)(4) of the UCC) transfer of actual
possession thereof (i) by physical delivery of such certificated security to the
Indenture Trustee or its nominee or custodian endorsed to, or registered in the
name of, the Indenture Trustee or its nominee or custodian or endorsed in blank,
or to another person, other than a “securities intermediary” (as defined in
Section 8-102(a)(14) of the UCC), who acquires possession of the certificated
security on behalf of the Indenture Trustee or its nominee or custodian or,
having previously acquired possession of the certificate, acknowledges that it
holds for the Indenture Trustee or its nominee or custodian or (ii) if such
certificated security is in registered form, by delivery thereof to a
“securities intermediary”, endorsed to or registered in the name of the
Indenture Trustee or its nominee or custodian, and the making by such
“securities intermediary” of entries on its books and records identifying such
certificated securities as belonging to the Indenture Trustee or its nominee or
custodian and the sending by such “securities intermediary” of a confirmation of
the purchase of such certificated security by the Indenture Trustee or its
nominee or custodian (all of the foregoing, “Physical Property”), and, in any
event, any such Physical Property in registered form shall be in the name of the
Indenture Trustee or its nominee or custodian; and such additional or
alternative procedures as may hereafter become appropriate to effect the
complete transfer of ownership of any such Trust Account Property to the
Indenture Trustee or its nominee or custodian, consistent with changes in
applicable law or regulations or the interpretation thereof;

(b) with respect to any securities issued by the U.S. Treasury, the Federal Home
Loan Mortgage Corporation, the Federal National Mortgage Association or the
other government agencies, instrumentalities and establishments of the United
States identified in Appendix A to Federal Reserve Bank Operating Circular No. 7
as in effect from time to time that is a

 

  9  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

“book-entry security” (as such term is defined in Federal Reserve Bank Operating
Circular No. 7) held in a securities account and eligible for transfer through
the Fedwire® Securities Service operated by the Federal Reserve System pursuant
to Federal book-entry regulations, the following procedures, all in accordance
with applicable law, including applicable Federal regulations and Articles 8 and
9 of the UCC: book-entry registration of such Trust Account Property to an
appropriate securities account maintained with a Federal Reserve Bank by a
“participant” (as such term is defined in Federal Reserve Bank Operating
Circular No. 7) that is a “depository institution” (as defined in
Section 19(b)(1)(A) of the Federal Reserve Act) pursuant to applicable Federal
regulations, and issuance by such depository institution of a deposit notice or
other written confirmation of such book-entry registration to the Indenture
Trustee or its nominee or custodian of the purchase by the Indenture Trustee or
its nominee or custodian of such book-entry securities; the making by such
depository institution of entries in its books and records identifying such book
entry security held through the Federal Reserve System pursuant to Federal
book-entry regulations or a security entitlement thereto as belonging to the
Indenture Trustee or its nominee or custodian and indicating that such
depository institution holds such Trust Account Property solely as agent for the
Indenture Trustee or its nominee or custodian; and such additional or
alternative procedures as may hereafter become appropriate to effect complete
transfer of ownership of any such Trust Account Property to the Indenture
Trustee or its nominee or custodian, consistent with changes in applicable law
or regulations or the interpretation thereof; and

(c) with respect to any item of Trust Account Property that is an
“uncertificated security” (as defined in Section 8-102(a)(18) of the UCC) and
that is not governed by clause (b) above, (i) registration on the books and
records of the issuer thereof in the name of the Indenture Trustee or its
nominee or custodian, or (ii) registration on the books and records of the
issuer thereof in the name of another person, other than a securities
intermediary, who acknowledges that it holds such uncertificated security for
the benefit of the Indenture Trustee or its nominee or custodian.

“Depositor” means the Seller in its capacity as depositor under the Trust
Agreement.

“Determination Date” means, for any Collection Period, the second Business Day
preceding the related Payment Date, beginning April 11, 2013.

“Dollar” and “$” mean lawful currency of the United States of America.

“DTC” means The Depository Trust Company, and its successors.

“Eligible Account” means either (a) a segregated account with an Eligible
Institution or (b) a segregated trust account with the corporate trust
department of a depository institution acting in its fiduciary capacity
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank), having corporate trust powers and acting as trustee for funds deposited
in such account, so long as the long-term unsecured debt of such depository
institution shall have a credit rating from Standard & Poor’s of at least “BBB”
and from Moody’s in one of its generic rating categories which signifies
investment grade. Any such trust account may be maintained with the Owner

 

  10  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

Trustee, the Indenture Trustee or any of their respective Affiliates, if such
accounts meet the requirements described in clause (b) of the preceding
sentence.

“Eligible Institution” means a depository institution or trust company (which
may be the Owner Trustee, the Indenture Trustee or any of their respective
Affiliates) organized under the laws of the United States of America or any one
of the states thereof or the District of Columbia (or any domestic branch of a
foreign bank) (a) which at all times has either (i) a long-term senior unsecured
debt rating of “Aa2” or better by Moody’s and “AA-” or better by Standard &
Poor’s or (ii) a certificate of deposit rating of “P-1” by Moody’s and “A-1+” by
Standard & Poor’s and (b) whose deposits are insured by the Federal Deposit
Insurance Corporation.

“Eligible Receivable” means a Receivable meeting all of the criteria set forth
on Schedule I of each of the Receivables Sale Agreement, the Purchase Agreement
and the Sale Agreement as of the Closing Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and any successor law thereto, and the regulations promulgated and rulings
issued thereunder.

“Event of Default” has the meaning set forth in Section 5.1 of the Indenture.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Act Reports” means any reports on Form 10-D, Form 8-K and Form 10-K
filed or to be filed by the Seller with respect to the Issuer under the Exchange
Act.

“FATCA Provisions” has the meaning set forth in Section 3.5 of the Trust
Agreement.

“FDIC Rule” means the Federal Deposit Insurance Corporation’s rule regarding the
treatment by the FDIC, as receiver or conservator of an insured depository
institution, of financial assets transferred by the institution in connection
with a securitization or participation (12 C.F.R. § 360.6).

“Fifth Third Parties” means collectively, the Bank, FTH LLC, the Depositor and
the Issuer.

“Final Scheduled Payment Date” means, with respect to (i) the Class A-1 Notes,
the Class A-1 Final Scheduled Payment Date, (ii) the Class A-2 Notes, the
Class A-2 Final Scheduled Payment Date, (iii) the Class A-3 Notes, the Class A-3
Final Scheduled Payment Date, (iv) the Class A-4 Notes, the Class A-4 Final
Scheduled Payment Date, (v) the Class B Notes, the Class B Final Scheduled
Payment Date and (vi) the Class C Notes, the Class C Final Scheduled Payment
Date.

“Financed Vehicle” means an automobile or light-duty truck, together with all
accessions thereto, securing an Obligor’s indebtedness under the applicable
Receivable.

“First Allocation of Principal” means, for any Payment Date, an amount not less
than zero equal to the excess, if any, of (a) the Note Balance of the Class A
Notes as of such Payment

 

  11  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

Date (before giving effect to any principal payments made on the Class A Notes
on such Payment Date) over (b) the Net Pool Balance as of the last day of the
related Collection Period; provided, however, that the “First Allocation of
Principal” on and after the Final Scheduled Payment Date for any Class of
Class A Notes shall not be less than the amount that is necessary to reduce the
Note Balance of that Class of Class A Notes to zero.

“Form 10-D Disclosure Item” means, with respect to any Person, (a) any legal
proceedings pending against such Person or of which any property of such Person
is then subject, or (b) any proceedings known to be contemplated by governmental
authorities against such Person or of which any property of such Person would be
subject, in each case that would be material to the Noteholders.

“FTH LLC” means Fifth Third Holdings, LLC, a Delaware limited liability company,
and its successors and assigns.

“GAAP” means generally accepted accounting principles in the USA, applied on a
materially consistent basis.

“Governmental Authority” means any (a) Federal, state, municipal, foreign or
other governmental entity, board, bureau, agency or instrumentality,
(b) administrative or regulatory authority (including any central bank or
similar authority) or (c) court or judicial authority.

“Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to the Indenture. A Grant of the Collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the Granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the Granting party or otherwise and generally to do
and receive anything that the Granting party is or may be entitled to do or
receive thereunder or with respect thereto. Other forms of the verb “to Grant”
shall have correlative meanings.

“Holder” means, as the context may require, the Certificateholder or a
Noteholder or both.

“Indenture” means the Indenture, dated as of the Closing Date, between the
Issuer and Indenture Trustee, as the same may be amended and supplemented from
time to time.

“Indenture Trustee” means Deutsche Bank Trust Company Americas, a New York
banking trust company, not in its individual capacity but as indenture trustee
under the Indenture, or any successor trustee under the Indenture.

“Independent” means, when used with respect to any specified Person, that such
Person (i) is in fact independent of the Issuer, any other obligor upon the
Notes, the Administrator and any Affiliate of any of the foregoing Persons,
(ii) does not have any direct financial interest or any material indirect
financial interest in the Issuer, any such other obligor upon the Notes,

 

  12  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

the Administrator or any Affiliate of any of the foregoing Persons and (iii) is
not connected with the Issuer, any such other obligor upon the Notes, the
Administrator or any Affiliate of any of the foregoing Persons as an officer,
employee, promoter, underwriter, trustee, partner, director or Person performing
similar functions.

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.1 of the Indenture, made by an
independent appraiser or other expert appointed by an Issuer Order, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” in this Appendix A and that the signer is Independent within
the meaning thereof.

“Initial Class A-1 Note Balance” means $114,000,000.

“Initial Class A-2 Note Balance” means $155,000,000.

“Initial Class A-3 Note Balance” means $157,000,000.

“Initial Class A-4 Note Balance” means $55,250,000.

“Initial Class B Note Balance” means $10,000,000.

“Initial Class C Note Balance” means $8,754,000.

“Initial Note Balance” means, for any Class, the Initial Class A-1 Note Balance,
the Initial Class A-2 Note Balance, the Initial Class A-3 Note Balance, the
Initial Class A-4 Note Balance, the Initial Class B Note Balance and the Initial
Class C Note Balance, as applicable, or with respect to the Notes generally, the
sum of the foregoing.

“Initial Reserve Account Deposit Amount” means an amount equal to $1,500,016.81.

“Insurance Policy” means (i) any theft and physical damage insurance policy
maintained by the Obligor under a Receivable, providing coverage against loss or
damage to or theft of the related Financed Vehicle, and (ii) any credit life or
credit disability insurance maintained by an Obligor in connection with any
Receivable.

“Interest Period” means, with respect to any Payment Date, (a) with respect to
the Class A-1 Notes, from and including the Closing Date (in the case of the
first Payment Date) or from and including the most recent Payment Date to but
excluding that Payment Date (for example, for a Payment Date in February, the
Interest Period is from and including the Payment Date in January to but
excluding the Payment Date in February) and (b) for the Class A-2 Notes, the
Class A-3 Notes, Class A-4 Notes, the Class B Notes and the Class C Notes, from
and including the 15th day of the calendar month preceding such Payment Date (or
the Closing Date in the case of the first Payment Date) to but excluding the
15th day of the calendar month in which such Payment Date occurs.

“Interest Rate” means (a) with respect to the Class A-1 Notes, the Class A-1
Interest Rate, (b) with respect to the Class A-2 Notes, the Class A-2 Interest
Rate, (c) with respect to the

 

  13  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

Class A-3 Notes, the Class A-3 Interest Rate, (d) with respect to the Class A-4
Notes, the Class A-4 Interest Rate, (e) with respect to the Class B Notes, the
Class B Interest Rate and (f) with respect to the Class C Notes, the Class C
Interest Rate.

“Issuer” means Fifth Third Auto Trust 2013-A, a Delaware statutory trust
established pursuant to the Trust Agreement and the filing of the Certificate of
Trust, until a successor replaces it and, thereafter, means such successor.

“Issuer Order” and “Issuer Request” means a written order or request of the
Issuer signed in the name of the Issuer by any one of its Authorized Officers
and delivered to the Indenture Trustee.

“Item 1119 Party” means the Seller, the Bank, FTH LLC, the Servicer, the
Indenture Trustee, the Owner Trustee, any underwriter of the Notes and any other
material transaction party identified by the Seller, the Bank or FTH LLC to the
Indenture Trustee and the Owner Trustee in writing.

“Lien” means, for any asset or property of a Person, a lien, security interest,
mortgage, pledge or encumbrance in, of or on such asset or property in favor of
any other Person, except any Permitted Lien.

“Liquidation Proceeds” means, with respect to any Receivable, (a) insurance
proceeds received by the Servicer with respect to the Insurance Policies,
(b) amounts received by the Servicer in connection with such Receivable pursuant
to the exercise of rights under such Receivable and (c) the monies collected by
the Servicer (from whatever source, including proceeds of a sale of a Financed
Vehicle, a deficiency balance recovered from the Obligor after the charge-off of
such Receivable or as a result of any recourse against the related Dealer, if
any) on such Receivable other than any monthly payments by or on behalf of the
Obligor thereunder or any full or partial prepayment of such Receivable, in the
case of each of the foregoing clauses (a) through (c), net of any expenses
(including, without limitation, any auction, painting, repair or refurbishment
expenses in respect of the related Financed Vehicle) incurred by the Servicer in
connection therewith and any payments required by law to be remitted to
the Obligor; provided, however, that the Repurchase Price for any Receivable
shall not constitute “Liquidation Proceeds.”

“Majority Certificateholders” means Certificateholders holding in the aggregate
more than 50% of the Percentage Interests.

“Monthly Servicer Report” has the meaning set forth in Section 4.6 of the
Servicing Agreement.

“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.

“Net Pool Balance” means, as of any date, the aggregate Outstanding Principal
Balance of all Receivables of the Issuer on such date.

 

  14  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

“Note” means a Class A-1 Note, Class A-2 Note, Class A-3 Note, Class A-4 Note,
Class B Note or Class C Note, in each case substantially in the form of Exhibit
A to the Indenture.

“Note Balance” means, with respect to any date of determination, for any Class,
the Class A-1 Note Balance, Class A-2 Note Balance, Class A-3 Note Balance,
Class A-4 Note Balance, Class B Note Balance or Class C Note Balance, as
applicable, or with respect to the Notes generally, the sum of all of the
foregoing.

“Note Depository Agreement” means the agreement, dated as of the Closing Date,
between the Issuer and DTC, as the initial Clearing Agency relating to the
Notes, as the same may be amended or supplemented from time to time.

“Note Factor” means, with respect to the Notes or any Class of Notes on any
Payment Date, a six-digit decimal figure equal to the Note Balance of the Notes
or such Class of Notes, as applicable, as of the end of the preceding Collection
Period divided by the Note Balance of the Notes or such Class of Notes, as
applicable, as of the Closing Date. The Note Factor will be 1.000000 as of the
Closing Date; thereafter, the Note Factor will decline to reflect reductions in
the Note Balance of the Notes or such Class of Notes, as applicable.

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or a Person maintaining an account with such Clearing Agency
(directly as a Clearing Agency Participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).

“Note Register” and “Note Registrar” have the respective meanings set forth in
Section 2.4 of the Indenture.

“Noteholder” means, as the context requires, all of the Class A-1 Noteholders,
the Class A-2 Noteholders, the Class A-3 Noteholders, the Class A-4 Noteholders,
the Class B Noteholders and the Class C Noteholders or any of the foregoing. For
the avoidance of doubt, the references in the Transaction Documents to a
“Noteholder” shall be deemed to be references to “Noteholders” if the context
requires.

“Obligor” means, for any Receivable, each Person obligated to pay such
Receivable.

“Officer’s Certificate” means (i) with respect to the Issuer, a certificate
signed by any Authorized Officer of the Issuer and (ii) with respect to the
Seller, the Bank, FTH LLC or the Servicer, a certificate signed by the chairman
of the board, the president, any executive vice president, any vice president,
any assistant vice president, the treasurer, any assistant treasurer or the
controller of the Seller or the Servicer, as applicable.

“Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise expressly provided in the Indenture or any other applicable
Transaction Document, be employees of or counsel to the Issuer, the Servicer,
the Seller, the Bank, FTH LLC or the Administrator, and which opinion or
opinions comply with any applicable requirements of the Transaction Documents
and are in form and substance reasonably satisfactory to

 

  15  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

the recipient(s). Opinions of Counsel need address matters of law only and may
be based upon stated assumptions as to relevant matters of fact.

“Optional Purchase” has the meaning set forth in Section 7.1 of the Servicing
Agreement.

“Optional Purchase Price” has the meaning set forth in Section 7.1 of the
Servicing Agreement.

“Originator” means, with respect to any Receivable, the Bank.

“Other Assets” means any assets (or interests therein) (other than the Trust
Estate) conveyed or purported to be conveyed by the Seller to another Person or
Persons other than the Issuer, whether by way of a sale, capital contribution or
by virtue of the granting of a lien.

“Outstanding” means, as of any date, all Notes (or all Notes of an applicable
Class) theretofore authenticated and delivered under the Indenture except:

(i) Notes (or Notes of an applicable Class) theretofore cancelled by the Note
Registrar or delivered to the Note Registrar for cancellation;

(ii) Notes (or Notes of an applicable Class) or portions thereof the payment for
which money in the necessary amount has been theretofore deposited with the
Indenture Trustee or any Paying Agent in trust for the related Noteholders
(provided, however, that if such Notes are to be redeemed, notice of such
redemption has been duly given pursuant to the Indenture or provision therefor,
satisfactory to the Indenture Trustee, has been made); and

(iii) Notes (or Notes of an applicable Class) in exchange for or in lieu of
other Notes (or Notes of such Class) that have been authenticated and delivered
pursuant to the Indenture unless proof satisfactory to the Indenture Trustee is
presented that any such Notes are held by a bona fide purchaser;

provided, that in determining whether Noteholders holding the requisite Note
Balance have given any request, demand, authorization, direction, notice,
consent, vote or waiver hereunder or under any Transaction Document, Notes owned
by the Issuer, any Certificateholder, the Servicer, the Administrator or any of
their respective Affiliates shall be disregarded and deemed not to be
Outstanding unless all of the Notes are then owned by the Issuer, the
Certificateholder, the Servicer, the Administrator or any of their respective
Affiliates, except that, in determining whether the Indenture Trustee shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent, vote or waiver, only Notes that a Responsible Officer of the
Indenture Trustee knows to be so owned shall be so disregarded. Notes so owned
that have been pledged in good faith may be regarded as Outstanding if
the pledgee thereof establishes to the satisfaction of the Indenture Trustee
such pledgee’s right so to act with respect to such Notes and that such pledgee
is not the Issuer, the Seller, the Servicer, the Administrator or any of their
respective Affiliates.

“Outstanding Principal Balance” means, with respect to any Receivable as of any
date, the outstanding principal balance of such Receivable calculated in
accordance with

 

  16  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

the Customary Servicing Practices; provided, however, that the Outstanding
Principal Balance of any Receivable that becomes a Defaulted Receivable will be
deemed to be zero as of the date it became a Defaulted Receivable.

“Owner Trustee” means Wilmington Trust, National Association, a national banking
association, not in its individual capacity but solely as owner trustee under
the Trust Agreement, and any successor Owner Trustee thereunder.

“Paying Agent” means (i) prior to the payment in full of principal and interest
on the Notes, the Indenture Trustee or any other Person that meets the
eligibility standards for the Indenture Trustee set forth in Section 6.11 of the
Indenture and is authorized by the Issuer to make the payments to and
distributions from the Collection Account and the Principal Distribution
Account, including the payment of principal of or interest on the Notes on
behalf of the Issuer and (ii) following the payment in full of principal and
interest on the Notes, the Certificate Paying Agent or any other Person
appointed as the successor Certificate Paying Agent pursuant to Section 3.7 of
the Trust Agreement.

“Payment Date” means the 15th day of each calendar month beginning April 15,
2013; provided, however, whenever a Payment Date would otherwise be a day that
is not a Business Day, the Payment Date shall be the next Business Day. As used
herein, the “related” Payment Date with respect to a Collection Period shall be
deemed to be the Payment Date which immediately follows such Collection Period.

“Payment Default” has the meaning set forth in Section 5.4(a) of the Indenture.

“Percentage Interest” means, with respect to a Certificate, the individual
percentage interest of such Certificate, which shall be specified on the face
thereof and which shall represent the percentage of certain distributions of the
Issuer beneficially owned by such Certificateholder. The sum of the Percentage
Interests for all of the Certificates shall be 100%.

“Permitted Investments” means any one or more of the following types of
investments:

(a) direct obligations of, and obligations fully guaranteed as to timely payment
by, the United States of America;

(b) demand deposits, money market deposit accounts, time deposits or
certificates of deposit of any depository institution (including, the Servicer,
the Indenture Trustee or the Owner Trustee or any of their respective
Affiliates) or trust company incorporated under the laws of the United States of
America or any state thereof or the District of Columbia (or any domestic branch
of a foreign bank) and subject to supervision and examination by Federal or
state banking or depository institution authorities (including depository
receipts issued by any such institution or trust company as custodian with
respect to any obligation referred to in clause (a) above or a portion of such
obligation for the benefit of the holders of such depository receipts); provided
that at the time of the investment or contractual commitment to invest therein
(which shall be deemed to be made again each time funds are reinvested following
each Payment Date), the commercial paper or other short-term senior unsecured
debt obligations (other than such obligations the rating of which is based on
the credit of a Person other than such depository

 

  17  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

institution or trust company) of such depository institution or trust company
shall have a credit rating from Standard & Poor’s of at least A-1+ and from
Moody’s of Prime-1;

(c) commercial paper (including commercial paper of any Affiliate of the Seller,
the Servicer, the Bank, the Indenture Trustee or the Owner Trustee or any of
their respective Affiliates) having, at the time of the investment or
contractual commitment to invest therein, a rating from Standard & Poor’s of at
least A-1+ from Moody’s of Prime-1;

(d) investments in money market funds (including funds for which the Seller,
the Servicer, the Bank, the Indenture Trustee or Owner Trustee or any of their
respective Affiliates is investment manager or advisor) having a rating from
Standard & Poor’s of AAAm or AAAm-G and from Moody’s of Aaa;

(e) bankers’ acceptances issued by any depository institution or trust company
referred to in clause (b) above; and

(f) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States of America or any
agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case entered
into with a depository institution or trust company (acting as principal)
referred to in clause (b) above;

provided that, in each case, no withholding tax would be imposed if acquired
directly by a person not described in Section 7701(a)(30) of the Code assuming
such person delivered a properly completed and executed IRS Form W-8BEN.

“Permitted Liens” means (a) any liens created by the Transaction Documents,
(b) any liens for taxes not yet due and payable or the amount of which is being
contested in good faith by appropriate proceedings and (c) any liens of
mechanics, suppliers, vendors, materialmen, laborers, employees, repairmen and
other like liens securing obligations which are not due and payable or the
amount or validity of which is being contested in good faith by appropriate
proceedings.

“Permitted Modification” has the meaning set forth in Section 3.2 of the
Servicing Agreement.

“Person” means any individual, corporation, limited liability company, estate,
partnership, joint venture, association, joint stock company, trust (including
any beneficiary thereof), unincorporated organization or government or any
agency or political subdivision thereof.

“Physical Property” has the meaning specified in the definition of “Delivery”
above.

“Placement Agency Agreement” means the Placement Agency Agreement, dated on or
about March 20, 2013, among Credit Suisse Securities (USA) LLC, the Bank and the
Seller.

“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; provided,

 

  18  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

however, for the purpose of this definition, any Note authenticated and
delivered under Section 2.5 of the Indenture in lieu of a mutilated, destroyed,
lost or stolen Note shall be deemed to evidence the same debt as the mutilated,
destroyed, lost or stolen Note.

“Principal Distribution Account” means the account by that name established and
maintained pursuant to Section 8.2(a)(ii) of the Indenture.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Purchase Agreement” means the Purchase Agreement, dated as of the Closing Date,
between FTH LLC and the Seller, as amended, modified or supplemented from time
to time.

“Purchased Assets” has the meaning set forth in Section 2.1 of the Purchase
Agreement.

“Qualified Institutional Buyer” means a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act.

“Rating Agency” means either or each of Moody’s, or Standard & Poor’s, as
indicated by the context.

“Rating Agency Condition” means, with respect to any event or circumstance and
each Rating Agency, either (a) written confirmation (which may be in the form of
a letter, press release or other publication, or a change in such Rating
Agency’s published ratings criteria to this effect) by such Rating Agency that
the occurrence of such event or circumstance will not cause it to downgrade,
qualify or withdraw its rating assigned to any of the Notes or (b) that such
Rating Agency shall have been given notice of such event or circumstance at
least ten days prior to the occurrence of such event or circumstance (or, if ten
days’ advance notice is impracticable, as much advance notice as is practicable)
and such Rating Agency shall not have issued any written notice that
the occurrence of such event or circumstance will cause it to downgrade, qualify
or withdraw its rating assigned to the Notes.

“Receivable” means any Contract with respect to a new or used automobile,
light-duty truck, van or other motor vehicle, which shall appear on the Schedule
of Receivables and all Related Security in connection therewith which has not
been released from the lien of the Indenture.

“Receivable Files” has the meaning set forth in Section 2.1(a) of the Servicing
Agreement.

“Receivables Sale Agreement” means the Receivables Sale Agreement, dated as of
the Closing Date, between the Bank and FTH LLC, as amended, modified or
supplemented from time to time.

“Record Date” means, unless otherwise specified in any Transaction Document,
with respect to any Payment Date or Redemption Date, (i) for any Definitive
Notes and for the Certificates, the close of business on the last Business Day
of the calendar month immediately preceding the calendar month in which such
Payment Date or Redemption Date

 

  19  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

occurs and (ii) for any Book-Entry Notes, the close of business on the Business
Day immediately preceding such Payment Date or Redemption Date.

“Records” means, for any Receivable, all contracts, books, records and other
documents or information (including computer programs, tapes, disks, software
and related property and rights, to the extent legally transferable) relating to
such Receivable or the related Obligor.

“Redemption Date” means, in the case of a redemption of the Notes pursuant to
Section 10.1 of the Indenture, the Payment Date specified by the Administrator
or the Issuer pursuant to Section 10.1 of the Indenture.

“Redemption Price” means an amount equal to the sum of (a) the unpaid Note
Balance of all Notes redeemed plus (b) accrued and unpaid interest thereon at
the applicable Interest Rate for the Notes being so redeemed, up to but
excluding the Redemption Date.

“Registered Holder” means the Person in whose name a Note is registered on the
Note Register on the related Record Date.

“Regular Principal Distribution Amount” means, for any Payment Date, an amount
not less than zero equal to the excess of (a) the excess of (A) the sum of the
aggregate Note Balance of the Notes as such Payment Date (before giving effect
to any principal payments made on the Notes on such Payment Date) over (B) the
Net Pool Balance as of the end of the related Collection Period minus the Target
Overcollateralization Amount over (b) the sum of the First Allocation of
Principal, the Second Allocation of Principal and the Third Allocation of
Principal for that Payment Date; provided, however, that the “Regular Principal
Distribution Amount” on and after the Final Scheduled Payment Date for any Class
of Notes will not be less than the amount that is necessary to reduce the Note
Balance of that Class to zero (after the application of the First Allocation of
Principal, the Second Allocation of Principal and the Third Allocation of
Principal).

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, as such regulation may be amended from time
to time and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518. 70 Fed. Reg. 1,506, 1,531 (January 7, 2005))
or by the staff of the Commission, or as may be provided in writing by the
Commission or its staff from time to time.

“Related Security” means, for any Receivable, (i) the security interest in the
related Financed Vehicle, (ii) any proceeds from claims on any Insurance Policy
(if such Receivable became a Defaulted Receivable after the Cut-Off Date),
(iii) any other property securing the Receivables, (iv) all rights of the
Originator against the related Dealer and (v) all proceeds of the foregoing.

“Relevant Trustee” means (i) prior to the payment in full of principal of and
interest on the Notes, the Indenture Trustee and (ii) following the payment in
full of principal of and interest on the Notes, the Owner Trustee; provided,
however, that with respect to any property that is under the joint or separate
control of a co-trustee or separate trustee under the Trust Agreement

 

  20  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

or the Indenture, respectively, “Relevant Trustee” shall refer to either or both
of the Owner Trustee and such co-trustee or separate trustee or to either or
both of the Indenture Trustee and such co-trustee or separate trustee, as the
case may be.

“Reportable Event” means any event required to be reported on Form 8-K, and in
any event, the following:

(a) entry into a material definitive agreement related to the Issuer, the Notes,
the Receivables or an amendment to a Transaction Document, even if the Seller is
not a party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);

(b) termination of a Transaction Document (other than by expiration of
the agreement on its stated termination date or as a result of all parties
completing their obligations under such agreement), even if the Seller is not a
party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);

(c) with respect to the Servicer only, the occurrence of a Servicer Replacement
Event;

(d) an Event of Default;

(e) the resignation, removal, replacement or substitution of the Indenture
Trustee or the Owner Trustee; and

(f) with respect to the Indenture Trustee only, a required distribution to
Holders of the Notes is not made as of the required Payment Date under the
Indenture.

“Repurchase Price” means, with respect to any Repurchased Receivable, a price
equal to the Outstanding Principal Balance (calculated without giving effect to
the proviso in the definition of “Outstanding Principal Balance”) of such
Receivable plus any unpaid accrued interest related to such Receivable accrued
to and including the end of the Collection Period preceding the date that such
Repurchased Receivable was purchased by the Bank, FTH LLC, the Servicer or the
Seller, as applicable.

“Repurchased Receivable” means a Receivable purchased by the Bank pursuant to
Section 3.3 of the Receivables Sale Agreement, by FTH LLC pursuant to
Section 3.3 of the Purchase Agreement, by the Servicer pursuant to Section 3.6
of the Servicing Agreement or by the Seller pursuant to Section 3.9 of the Sale
Agreement.

“Reserve Account” means the account designated as such, established and
maintained pursuant to Section 8.2(a)(iii) of the Indenture.

“Reserve Account Draw Amount” means, for any Payment Date, the amount withdrawn
from the Reserve Account, equal to the lesser of (a) the Available Funds
Shortfall Amount, if any, for such Payment Date and (b) the amount on deposit in
the Reserve Account on such Payment Date. In addition, if the sum of the amounts
in the Reserve Account and the remaining

 

  21  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

Available Funds after the payments under clauses first through seventh and ninth
of Section 8.5(a) of the Indenture would be sufficient to pay in full the
aggregate unpaid Note Balance of all of the outstanding Classes of Notes, then
the Reserve Account Draw Amount will, if so specified by the Servicer in the
Servicer’s Certificate, include such additional amount as may be necessary to
pay all Outstanding Notes in full.

“Reserve Account Excess Amount” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the amount of cash or other
immediately available funds in the Reserve Account on that Payment Date, after
giving effect to all deposits to and withdrawals from the Reserve Account
relating to that Payment Date, over (b) the Specified Reserve Account Balance
with respect to that Payment Date; provided, however, that if such Payment Date
is the Redemption Date, the “Reserve Account Excess Amount” shall mean an amount
equal to the amount of cash or other immediately available funds in the Reserve
Account on that Payment Date (other than investment earnings on funds on deposit
in the Reserve Account), after giving effect to all deposits to and withdrawals
from the Reserve Account relating to that Payment Date.

“Responsible Officer” means, (a) with respect to the Indenture Trustee, any
officer within the corporate trust department of the Indenture Trustee,
including any vice president, assistant vice president, assistant secretary,
assistant treasurer, trust officer or any other officer of the Indenture Trustee
who customarily performs functions similar to those performed by the persons who
at the time shall be such officers, respectively, or to whom any corporate trust
matter is referred because of such person’s knowledge of and familiarity with
the particular subject and who, in each case, shall have direct responsibility
for the administration of the Indenture, (b) with respect to the Owner Trustee,
any officer within the Corporate Trust Office of the Owner Trustee and having
direct responsibility for the administration of the Issuer, including any vice
president, assistant vice president, assistant treasurer, assistant secretary,
associate, trust officer or financial services officer, or any other officer
customarily performing functions similar to those performed by any of the above
designated officers and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject and (c) with respect to the
Servicer, the Bank, FTH LLC, the Seller or the Administrator, any officer of
such Person having direct responsibility for the transactions contemplated by
the Transaction Documents, including the president, treasurer or secretary or
any vice president, controller, assistant vice president, assistant treasurer,
assistant secretary, or any other officer customarily performing functions
similar to those performed by any of the above designated officers and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.

“Sale Agreement” means, the Sale Agreement dated as of the Closing Date, between
the Seller and the Issuer.

“Sarbanes Certification” has the meaning set forth in Section 8.19(b)(iii) of
the Servicing Agreement.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended, modified
or supplemented from time to time, and any successor law thereto.

 

  22  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

“Schedule of Receivables” means the schedule of Receivables transferred to the
Issuer on the Closing Date.

“Second Allocation of Principal” means, for any Payment Date, an amount not less
than zero equal to the excess, if any, of (a) the sum of the Note Balance of the
Class A Notes and the Class B Notes as of such Payment Date (before giving
effect to any principal payments made on such Payment Date) minus the First
Allocation of Principal for that Payment Date over (b) the Net Pool Balance as
of the last day of the related Collection Period; provided, however, that the
“Second Allocation of Principal” on and after the Final Scheduled Payment Date
for the Class B Notes shall not be less than the amount that is necessary to
reduce the Note Balance of the Class B Notes to zero (after the application of
the First Allocation of Principal).

“Section 941 Effective Date” has the meaning set forth in Section 12.4 of the
Indenture.

“Section 941 Rules” has the meaning set forth in Section 12.2(c) of the
Indenture.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” means Fifth Third Holdings Funding, LLC, a Delaware limited liability
company.

“Servicer” means the Bank, initially, and any replacement Servicer appointed
pursuant to the Servicing Agreement.

“Servicer’s Certificate” means the certificate delivered pursuant to Section 3.9
of the Servicing Agreement.

“Servicer Replacement Event” means any one or more of the following that shall
have occurred and be continuing:

(a) any failure by the Servicer to deliver or cause to be delivered any required
payment to the Indenture Trustee or the Owner Trustee for deposit into the
Collection Account, which failure continues unremedied for five Business Days
after discovery thereof by a Responsible Officer of the Servicer or receipt by a
Responsible Officer of the Servicer of written notice thereof from the Indenture
Trustee or Noteholders evidencing at least a majority of the Note Balance (or,
if no Notes are Outstanding, from the Majority Certificateholders);

(b) any failure by the Servicer to duly observe or perform in any material
respect any other of its covenants or agreements in the Servicing Agreement
(other than Section 3.15 of the Servicing Agreement), which failure materially
and adversely affects the rights of the Issuer or the Noteholders or the
Certificateholders, and which continues unremedied for ninety (90) days after
discovery thereof by a Responsible Officer of the Servicer or receipt by the
Servicer of written notice thereof from the Indenture Trustee or Noteholders
evidencing at least a majority of the Note Balance (or, if no Notes are
Outstanding, from the Majority Certificateholders) (it being understood that no
Servicer Replacement Event will result from a breach by the Servicer of any
covenant for which the repurchase of the affected Receivable is specified as the
sole remedy pursuant to Section 3.6 of the Servicing Agreement);

 

  23  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

(c) any representation or warranty of the Servicer made in any Transaction
Document to which the Servicer is a party or by which it is bound or any
certificate delivered pursuant to the Servicing Agreement (other than
Section 3.15 of the Servicing Agreement) proves to have been incorrect in any
material respect when made, which failure materially and adversely affects the
rights of the Issuer, the Noteholders or Certificateholders, and which failure
continues unremedied for ninety (90) days after discovery thereof by a
Responsible Officer of the Servicer or receipt by the Servicer of written notice
thereof from the Indenture Trustee or Noteholders evidencing a majority of the
aggregate principal amount of the Outstanding Notes (or, if no Notes are
Outstanding, from the Majority Certificateholders); or

(d) the Servicer suffers a Bankruptcy Event;

provided, further, that (A) any delay or failure of performance referred to in
clause (a) above shall have been caused by force majeure or other similar
occurrence, the five Business Day grace period referred to in such clause
(a) shall be extended for an additional sixty (60) calendar days and (B) if any
delay or failure of performance referred to in clause (b) or clause (c) above
shall have been caused by force majeure or other similar occurrence, the ninety
(90) day grace period referred to in clause (b) or clause (c) shall be extended
for an additional sixty (60) calendar days. The existence or occurrence of any
“material instance of noncompliance” (within the meaning of Item 1122 of
Regulation AB) shall not create any presumption that any event in clauses (a),
(b) or (c) above has occurred.

“Servicing Agreement” means the Servicing Agreement, dated as of the Closing
Date, among the Seller, the Servicer and the Indenture Trustee, as the same may
be amended, modified or supplemented from time to time.

“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB.

“Servicing Fee” means, for any Payment Date, the product of (A) one-twelfth,
(B) the Servicing Fee Rate and (C) the Net Pool Balance as of the first day of
the related Collection Period (or, in the case of the first Payment Date, as of
the Cut-Off Date).

“Servicing Fee Rate” means 1.00% per annum.

“Similar Law” means any federal, state, local or non-U.S. law that is
substantially similar to Title I of ERISA or Section 4975 of the Code.

“Simple Interest Method” means the method of calculating interest due on a motor
vehicle receivable on a daily basis based on the actual outstanding principal
balance of the receivable on that date.

“Simple Interest Receivable” means any motor vehicle receivable pursuant to
which the payments due from the Obligors during any month are allocated between
interest, principal and other charges based on the actual date on which a
payment is received and for which interest is calculated using the Simple
Interest Method.

 

  24  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

“Specified Reserve Account Balance” means $1,500,016.81 (which is approximately
0.30% of the initial Net Pool Balance); provided, however, on any Payment Date
after the Notes are no longer Outstanding following payment in full of the
principal and interest on the Notes, the “Specified Reserve Account Balance”
shall be $0.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, Standard & Poor’s
Financial Services LLC business, or any successor that is a nationally
recognized statistical rating organization.

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. Code § 3801 et seq.

“Sub-Servicer” means any Affiliate of the Servicer or any sub-contractor to whom
any or all duties of the Servicer (including, without limitation, its duties as
custodian) under the Transaction Documents have been delegated in accordance
with Section 5.5 of the Servicing Agreement.

“Supplemental Servicing Fees” means any and all (i) late fees, (ii) extension
fees, (iii) non-sufficient funds charges and (iv) any and all other
administrative fees or similar charges allowed by applicable law with respect to
any Receivable.

“Target Overcollateralization Amount” means, for any Payment Date, 0.40% of the
Net Pool Balance as of the Cut-Off Date.

“Third Allocation of Principal” means, for any Payment Date, an amount not less
than zero equal to the excess, if any, of (a) the sum of the Note Balance of the
Class A notes, the Class B Notes and the Class C Notes minus the sum of the
First Allocation of Principal and Second Allocation of Principal for that
Payment Date as of such Payment Date (before giving effect to any principal
payments made on the Notes on such Payment Date) over (b) the Net Pool Balance
as of the last day of the related Collection Period; provided, however, that the
“Third Allocation of Principal” on and after the Final Scheduled Payment Date
for the Class C Notes shall not be less than the amount that is necessary to
reduce the Note Balance of the Class C Notes to zero (after the application of
the First Allocation of Principal and Second Allocation of Principal).

“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended
and as in force on the date hereof, unless otherwise specifically provided.

“Transaction Documents” means the Indenture, the Notes, the Note Depository
Agreement, the Receivables Sale Agreement, the Sale Agreement, the Purchase
Agreement, the Administration Agreement, the Servicing Agreement and the Trust
Agreement, as the same may be amended or modified from time to time.

“Transferred Assets” means (a) the Purchased Assets, (b) all of the Seller’s
rights under the Purchase Agreement, (c) all of FTH LLC’s rights under the
Receivables Sale Agreement and (d) all proceeds of the foregoing.

 

  25  

Appendix A to the

Sale Agreement

(2013-A)



--------------------------------------------------------------------------------

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, book-entry securities, uncertificated securities or otherwise), and
all proceeds of the foregoing.

“Trust Accounts” has the meaning set forth in Section 8.2(a)(iii) of the
Indenture.

“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
the Closing Date, between the Seller and the Owner Trustee, as the same may be
amended and supplemented from time to time.

“Trust Estate” means all money, accounts, chattel paper, general intangibles,
goods, instruments, investment property and other property of the Issuer,
including without limitation (i) the Receivables acquired by the Issuer under
the Sale Agreement, the Related Security relating thereto and Collections
thereon after the Cut-Off Date, (ii) the Receivable Files, (iii) any refunds in
connection with extended service agreements relating to Receivables which became
Defaulted Receivables after the Cut-Off Date, (iv) the rights of the Issuer to
the funds on deposit from time to time in the Trust Accounts and any other
account or accounts (other than the Certificate Distribution Account)
established pursuant to the Indenture or Servicing Agreement and all cash,
investment property and other property from time to time credited thereto and
all proceeds thereof, (v) the rights of the Seller, as buyer, under the Purchase
Agreement, (vi) the rights of the Issuer under the Sale Agreement, (vii) the
rights of FTH LLC under the Receivables Sale Agreement, and (viii) all proceeds
of the foregoing.

“UCC” means, unless the context otherwise requires, the Uniform Commercial Code
as in effect in the relevant jurisdiction, as amended from time to time.

“Underwriting Agreement” means the Underwriting Agreement, dated as of March 19,
2013 between Credit Suisse, on behalf of itself and as a representative of the
several underwriters named therein, the Bank and the Seller.

“United States” or “USA” means the United States of America (including all
states, the District of Columbia and political subdivisions thereof).

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Unless otherwise inconsistent with the terms
of this Agreement, all accounting terms used herein shall be interpreted, and
all accounting determinations hereunder shall be made, in accordance with GAAP.
Amounts to be calculated hereunder shall be continuously recalculated at the
time any information relevant to such calculation changes.

 

  26  

Appendix A to the

Sale Agreement

(2013-A)